ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1985-01-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER OF 22 JANUARY 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 22 JANVIER 1985
Official citation :

Military and Paramilitary Activities in and against Nicaragua
{Nicaragua v. United States of America), Order of 22 January 1985,
I CJ. Reports 1985, p. 3.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), ordonnance du 22 janvier 1985,
C.I.J. Recueil 1985, p. 3.

 

Sales number 508
Ne de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1985

22 janvier 1985

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 48 du Statut de la Cour et les articles 31, 44 et 45 de son
Règlement ;

Vu l’ordonnance du 10 mai 1984 par laquelle la Cour a notamment
décidé que la procédure écrite porterait d’abord sur la question de la
compétence de la Cour pour connaître du différend et sur celle de la
recevabilité de la requête ;

Vu l'ordonnance du 14 mai 1984 par laquelle le Président de la Cour a
fixé la date d'expiration des délais pour le dépôt d’un mémoire de la
République du Nicaragua et d’un contre-mémoire des Etats-Unis d’Amé-
rique sur les questions de compétence et de recevabilité, lesquels ont été
dûment déposés dans les délais fixés ;

Vu l'arrêt du 26 novembre 1984, par lequel la Cour a dit, après avoir
entendu les Parties, qu’elle a compétence pour connaître de l'affaire et que
la requête déposée le 9 avril 1984 par la République du Nicaragua est
recevable ;

Considérant qu’afin de se renseigner auprès des Parties le Président a
reçu leurs agents le 27 novembre 1984 ;

Considérant que, par lettre du 18 janvier 1985, l'agent des Etats-Unis
d'Amérique a informé le Greffier que, nonobstant l’arrêt de la Cour du
26 novembre 1984, les Etats-Unis sont d’avis que « la Cour n’a pas com-
pétence pour connaître du différend et que la requête nicaraguayenne
du 9 avril 1984 est irrecevable » et qu’en conséquence « les Etats-Unis

4

1985
22 janvier
Rôle général
n° 70
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ORD. 22 I 85) 4

n’ont intention de participer à aucune autre procédure relative à cette
affaire »;

Considérant que le 22 janvier 1985 l’agent du Nicaragua a informé la
Cour que son gouvernement maintient sa requête et entend se prévaloir
des droits prévus par l’article 53 du Statut lorsqu'une des parties ne se
présente pas ou s’abstient de faire valoir ses moyens ;

Considérant qu’il convient donc maintenant de fixer des délais pour la
procédure écrite sur le fond,
Fixe comme suit la date d'expiration de ces délais :

Pour le dépêt du mémoire de la République du Nicaragua sur le fond, le
30 avril 1985 ;

Pour le dépôt du contre-mémoire des Etats-Unis d’ Amérique, le 31 mai
1985 ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-deux janvier mil neuf cent quatre-vingt-cinq, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) T. O. ELIAS.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
